



Exhibit 10.2
PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) is entered
into as of September 7, 2018 by and among Vera Bradley Designs, Inc., an Indiana
corporation (“Vera Bradley Designs”), Vera Bradley, Inc., an Indiana corporation
(“Holdings”), Vera Bradley International, LLC, an Indiana limited liability
company (“VB International”), Vera Bradley Sales, LLC, an Indiana limited
liability company (“VB Sales”), and any additional entities which become parties
to this Security Agreement by executing a Security Agreement Supplement hereto
in substantially the form of Annex I hereto (such additional entities, together
with Vera Bradley Designs, Holdings, VB International, and VB Sales, each a
“Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) for the
lenders party to the Credit Agreement referred to below.


PRELIMINARY STATEMENT


The Grantors, the Administrative Agent, and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Each Grantor is entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to Vera Bradley Designs, VB
International, and VB Sales (in such capacity, the “Borrowers”, and each, a
“Borrower”) under the Credit Agreement and to secure the Secured Obligations
that it has agreed to guarantee pursuant to Article X of the Credit Agreement.


ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“Cash Dominion Period” means any period when any Default exists and any other
period beginning on the date that Availability is less than the greater of (i)
$10,000,000, and (ii) 12.5% of the Aggregate Revolving Commitment, and ending on
the date that Availability has been greater than the foregoing threshold for 60
consecutive days.


“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
    
“Closing Date” means the date of the Credit Agreement.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee,





--------------------------------------------------------------------------------





consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time.


“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.


“Collection Account” shall have the meaning set forth in Section 7.1(b).


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agent, among any Loan Party, a bank, financial institution,
securities intermediary, or other Person holding such Loan Party’s funds or
maintaining a Deposit Account or Securities Account for such Loan Party, and the
Administrative Agent for the benefit of the Secured Parties with respect to
collection and control of all deposits, balances, securities and other assets
held in a Deposit Account or Securities Account maintained by such Loan Party
with such bank, financial institution, securities intermediary, or other Person.


“Credit Card Accounts” means any “payment intangibles,” as defined in the UCC,
receivables, or other rights to payment of a monetary obligation due to any
Debtor from a credit card issuer or a credit card processor in connection with
purchases of Inventory of any Debtor in the ordinary course of business on (a)
credit cards issued by Visa, MasterCard, American Express, Discover, each of
their respective affiliates, and any other credit card issuers, (b) private
label credit cards of any Debtor, or (c) debit cards issued by issuers or
providers.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Event of Default” means an event described in Section 5.1.


“Exempt Accounts” means certain Deposits Accounts satisfying both of the
following requirements: (a) the Administrative Agent has agreed in writing that
such Deposits Accounts may be designated as Exempt Accounts and (b) the
aggregate amount on deposit in all such Deposit Accounts that are Exempt
Accounts does not exceed $1,000,000 in the aggregate at any time.


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.







--------------------------------------------------------------------------------





“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.


“Lock Boxes” shall have the meaning set forth in Section 7.2.


“Lock Box Agreements” shall have the meaning set forth in Section 7.2.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.


“Receivables” means the Accounts, Credit Card Accounts, Chattel Paper,
Documents, Investment Property, Instruments and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.


“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been Paid in Full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been Paid in Full (whether or not the Obligations under the Credit Agreement
were ever accelerated), the Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties in respect of the
Secured Obligations, as determined by the Administrative Agent in its reasonable
discretion.


“Retail Store” means any retail store of any Grantor located in the continental
U.S.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Securities Account” shall have the meaning set forth in Article 8 of the UCC.


“Security” shall have the meaning set forth in Article 8 of the UCC.


“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Illinois or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.
    
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.







--------------------------------------------------------------------------------





ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:


(i)all Accounts and Credit Card Accounts;
(ii)all Receivables;
(iii)all Inventory;
(iv)
all Instruments, Documents, and Chattel Paper evidencing or substituted for the
foregoing;



(v)
all Equity Interests in Subsidiaries, subject to Section 5.14(b) of the Credit
Agreement;



(vi)
all Deposit Accounts with any bank or other financial institution (including all
cash, cash equivalents, financial assets, negotiable instruments and other
evidence of payment, and other funds on deposit therein or credited thereto);



(vii)
all Securities Accounts with any securities intermediary (including any and all
Investment Property held therein or credited thereto); and



(viii)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds, Supporting Obligations, and products of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto and any General Intangibles at any time
evidencing or relating to any of the foregoing;





to secure the prompt and complete payment and performance of the Secured
Obligations.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Lenders
that:


1.Title, Authorization, Validity, Enforceability, Perfection and Priority. Such
Grantor has good and valid rights in or the power to transfer the Collateral and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1(e), and has full power and authority to grant to the
Administrative Agent the security interest in the Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement has been
duly authorized by proper corporate or limited liability company proceedings, as
applicable, of such Grantor, and this Security Agreement constitutes a legal
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter





--------------------------------------------------------------------------------





acquires, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Administrative Agent will have a fully perfected first priority security
interest in that Collateral of such Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).


2.Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.


3.Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A; such Grantor has
no other places of business except those set forth in Exhibit A.


4.Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


5.Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B.


6.Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.


7.Chattel Paper. Exhibit C lists all Chattel Paper of such Grantor that is
Collateral. All action by such Grantor necessary or desirable to protect and
perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected first priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under Section
4.1(e).


8.Accounts and Chattel Paper.


(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper that is Collateral are and will
be correctly stated in all material respects in all records of such Grantor
relating thereto and in all invoices and Collateral Reports with respect thereto
furnished to the Administrative Agent by such Grantor from time to time. As of
the time when each Account or each item of Chattel Paper that shall be
Collateral arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.


(b)With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices, statements and Collateral Reports with respect
thereto; (iii) such Grantor has not received any notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any adverse change in such Account Debtor’s financial condition; and
(iv) such Grantor has no knowledge that any Account Debtor has become insolvent
or is generally unable to pay its debts as they become due.







--------------------------------------------------------------------------------





(c)In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Lock Box or a Collateral Deposit
Account as required pursuant to Sections 7.1 or 7.2; and (iii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.


9.Inventory. With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, except as specifically disclosed on the most
recent Collateral Report, (a) such Inventory (other than Inventory in transit)
is located at one of such Grantor’s locations as permitted by Sections 4.1(g) or
4.15 hereof, (b) no Inventory (other than Inventory in transit) is now, or shall
at any time or times hereafter be stored at any other location except as
permitted by Sections 4.1(g) or 4.15 hereof, (c) such Grantor has good,
indefeasible and merchantable title to such Inventory, (d) such Inventory is
Eligible Inventory, (e) such Inventory has been produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations
and orders thereunder and (f) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which such Grantor is a
party or to which such property is subject.


10.Reserved.


11.Filing Requirements. None of the Collateral owned by it is of a type for
which security interests or liens may be perfected by filing under any federal
statute.


12.No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements (a)
naming the Administrative Agent on behalf of the Secured Parties as the secured
party and (b) in respect to other Permitted Encumbrances.


13.Pledged Collateral.


(a)Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for any Liens permitted by
Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non‑assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary is covered by a Control Agreement among such Grantor,
the securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution,





--------------------------------------------------------------------------------





delivery and performance of this Security Agreement by such Grantor, or for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.


(c)Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.




ARTICLE IV
COVENANTS


From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time request.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements and other documents and take
such other actions as may from time to time be requested by the Administrative
Agent in order to maintain a first perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any UCC jurisdiction and may (i) indicate such Grantor’s Collateral by any
description which reasonably approximates the description contained in this
Security Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information described in the foregoing sentence to the Administrative Agent
promptly upon request. Such Grantor also ratifies its authorization for the
Administrative Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.


(c)Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may specify. Such Grantor also agrees to take
any and all actions necessary to defend title to the Collateral against all
persons and to defend the security interest of the Administrative Agent in its
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.







--------------------------------------------------------------------------------





(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Encumbrances.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Permitted Encumbrances. Such Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.


(g)Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A (which Exhibit A
shall be updated in accordance with Section 5.01(h) of the Credit Agreement),
(ii) otherwise change, or add to, such locations without the Administrative
Agent’s prior written consent as required by the Credit Agreement (and if the
Administrative Agent gives such consent, such Grantor will concurrently
therewith use commercially reasonable efforts to obtain a Collateral Access
Agreement for each such location to the extent required by Section 4.13) except
as permitted under Section 4.15, or (iii) change its principal place of business
or chief executive office from the location identified on Exhibit A, other than
as permitted by the Credit Agreement.


(h)Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.


(b)Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it consistent with the ordinary course of such Grantor’s business.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its request duplicate invoices with respect to each Account owned
by it bearing such language of assignment as the Administrative Agent shall
specify.


(d)Disclosure of Counterclaims on Receivables. Each Grantor shall disclose on
each Borrowing Base Certificate delivered pursuant to the Credit Agreement
whether (i) any discount, credit or agreement to make a rebate or to otherwise
reduce the amount owing on any Receivable owned by such Grantor exists, (ii) to
the knowledge of such Grantor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to any such
Receivable, and (iii) any credit memorandum has been issued. Such Grantor shall
send the Administrative Agent a copy of each credit memorandum in excess of
$250,000 as soon as issued.


(e)Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic Chattel Paper that is
Collateral in accordance with the UCC and all “transferable records” as defined
in each of the Uniform Electronic Transactions Act and the Electronic Signatures
in Global and National Commerce Act.







--------------------------------------------------------------------------------





4.3.    Inventory.


(a)Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory in good repair and working and saleable
condition, except for damaged or defective goods arising in the ordinary course
of such Grantor’s business.


(b)    Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall immediately report
to the Administrative Agent any return involving an amount in excess of
$1,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.
(c)    Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory in cycles at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Administrative Agent requests. Such Grantor, at its own expense, shall
deliver to the Administrative Agent the results of each physical verification,
which such Grantor has made, or has caused any other Person to make on its
behalf, of all or any portion of its Inventory. Such Grantor will maintain a
perpetual inventory reporting system at all times.
    
4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral, and
(d) promptly upon the Administrative Agent’s request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral. Such Grantor hereby authorizes the
Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral.


4.5.    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a Control Agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.







--------------------------------------------------------------------------------





4.6.    Pledged Collateral.


(a)Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d)) or merge
or consolidate with any other entity, or (ii) vote any such Pledged Collateral
in favor of any of the foregoing.


(b)Issuance of Additional Securities. Such Grantor will not permit or suffer the
issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.


(c)Registration of Pledged Collateral. Such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.


(d)Exercise of Rights in Pledged Collateral.


(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.


(i)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence of an Event of Default, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.


(ii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and


(iii)All Excluded Payments and all other distributions in respect of any Pledged
Collateral owned by such Grantor, whenever paid or made, shall be delivered to
the Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).


(e)Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.







--------------------------------------------------------------------------------





(f)Pledge of Limited Liability Company Equity Interests. Notwithstanding
anything contained in an operating agreement (a “Pledged LLC Operating
Agreement”) of a limited liability company (a “Pledged LLC”) whose Equity
Interests are being pledged by a Loan Party (a “Pledging Party”) pursuant
hereto, each Pledging Party shall be permitted to pledge or hypothecate any or
all of its membership interests in such Pledged LLC, including all economic
rights, control rights and status rights as a member, to the Administrative
Agent on behalf of the Lenders, and any transfer of such membership interests
pursuant to the Administrative Agent’s exercise of remedies in connection with
any such pledge or hypothecation shall be permitted under the applicable Pledged
LLC Operating Agreement with no further action or approval required thereunder.
Notwithstanding anything contained in a Pledged LLC Operating Agreement to the
contrary, subject to the terms of the Loan Documents, the Administrative Agent
shall have the right, to the extent set forth in the this Agreement, and without
further approval of the Pledging Party or any other member of the Pledged LLC
and without becoming a member of the Pledged LLC (unless the Administrative
Agent elects to become a member), to exercise the membership voting rights of
the Pledging Party. Notwithstanding anything contained in a Pledged LLC
Operating Agreement to the contrary, and without complying with any other
procedures set forth in such Pledged LLC Operating Agreement, upon the exercise
of remedies in connection with a pledge or hypothecation, to the extent set
forth in this Agreement, (a) the Administrative Agent or its transferee, as the
case may be, shall, if it so elects, become a member of the Pledged LLC under
the applicable Pledged LLC Operating Agreement and, in such event, shall succeed
to all of the rights and powers of the Pledging Party, including the right to
participate in the management of the business and affairs of the Pledged LLC,
and shall be bound by all of the obligations, of a member under such Pledged LLC
Operating Agreement without taking any further action on the part of the
Administrative Agent or its transferee, as the case may be, and (b) following
such exercise of remedies, the Pledging Party shall cease to be a member of the
Pledged LLC and shall have no further rights or powers under the applicable
Pledged LLC Operating Agreement. The execution and delivery of this Agreement by
a Pledging Party shall constitute any necessary approval of such Pledging Party
as a member of a Pledged LLC under the Pledged LLC Operating Agreement to the
foregoing provisions of this Section 4.6(f). The Administrative Agent, on behalf
of the Lenders, shall be a third party beneficiary of the Pledged LLC Operating
Agreement with respect to the terms contained in this Section 4.6(f).


1.Reserved.


4.8    Reserved.


4.9.    Reserved.


4.10.    Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.


4.12.    Insurance. (a)    In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended.


    (b)    All insurance policies required hereunder and under Section 5.10 of
the Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent, which provide that: (i) all





--------------------------------------------------------------------------------





proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and lender loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty (30) days prior written notice
given to the Administrative Agent.


(c)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent.
Unless a Grantor provides the Administrative Agent with evidence of the
insurance coverage required by this Agreement, the Administrative Agent may
purchase insurance at such Grantor’s or the Borrower’s expense to protect the
Administrative Agent’s and the other Secured Parties’ interests in the
Collateral. This insurance may, but need not, protect such Grantor’s interests.
The coverage that the Administrative Agent purchases may not pay any claim that
such Grantor makes or any claim that is made against such Grantor in connection
with the Collateral. Such Grantor may later cancel any insurance purchased by
the Administrative Agent, but only after providing the Administrative Agent with
evidence that such Grantor has obtained insurance as required by this Agreement.
If the Administrative Agent purchases insurance for the Collateral, such Grantor
and the Borrower will be responsible for the costs of that insurance, including
interest and any other charges the Administrative Agent may impose in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Borrower’s or such Grantor’s total outstanding balance or
obligation. The costs of the insurance may be more than the cost of insurance
such Grantor may be able to obtain on its own. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
the Grantor’s failure to maintain such insurance or pay any premiums therefor.


4.13.     Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent, provided that the Grantors shall not be
required to use such commercially reasonable efforts with respect to Retail
Stores unless requested to do so by the Administrative Agent. With respect to
such locations or warehouse space leased as of the Closing Date and thereafter,
if the Administrative Agent has not received a Collateral Access Agreement as of
the Effective Date (or, if later, as of the date such location is acquired or
leased), the Borrower’s Eligible Inventory at that location shall be subject to
such Reserves as may be established by the Administrative Agent. If, after the
Closing Date, any real property or warehouse space shall be leased by such
Grantor or any Inventory shall be shipped to a processor or converter under
arrangements established after the Closing Date, such Grantor shall (i) comply
with the requirements of Section 4.13, and (ii) use commercially reasonable
efforts to obtain a satisfactory Collateral Access Agreement with respect to
such location and if such Collateral Access Agreement has not been obtained, the
Borrower’s Eligible Inventory at that location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent. Such Grantor
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or third party warehouse
where any Collateral is or may be located.


4.14.     Control Agreements. Such Grantor will provide to the Administrative
Agent promptly upon the Administrative Agent’s request, a Control Agreement duly
executed on behalf of each bank, financial institution, securities intermediary,
or other Person holding such Grantor’s funds or maintaining a Deposit Account or
Securities Account of such Grantor as set forth in this Security Agreement;
provided that, the Administrative Agent may, in its discretion, defer delivery
of any such Control Agreement, establish a Reserve with respect to any Deposit
Account or Securities Account for which the Administrative Agent has not
received such Control Agreement, and require such Grantor to open and maintain a
new Deposit Accounts or Securities Accounts with a bank, financial institution,
securities intermediary, or other Person subject to a Control Agreement.


4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of





--------------------------------------------------------------------------------





entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty (30) days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Administrative Agent, on behalf of the
Secured Parties, in any Collateral), provided that, (i) any new location shall
be in the continental U.S. and (ii) each Grantor may close Retail Stores and
open Retail Stores if (x) during the Initial Period, such Grantor shall have
specifically disclosed such closings and openings on the most recent Collateral
Report, and (ii) after the Initial Period, such Grantor shall have notified the
Administrative Agent in writing of such closings and openings at least thirty
(30) days prior thereto and shall have provided a copy of the lease for any such
new Retail Store and such information with respect to each such new Retail Store
as reasonably requested by the Administrative Agent. Such Grantor shall not
change its fiscal year.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:


(a)Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.


(b)Any Grantor shall fail to observe or perform any of the terms or provisions
of Article IV or Article VII.


(c)Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V) and such failure shall
continue unremedied for a period of fifteen (15) days after the earlier of
knowledge of such breach or notice thereof from the Administrative Agent.


(d)The occurrence of any “Event of Default” under, and as defined in, the Credit
Agreement.


(e)Any Equity Interest which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Equity Interest shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Administrative Agent and such Security is properly defined as such under Article
8 of the UCC of the applicable jurisdiction, whether as a result of actions by
the issuer thereof or otherwise, or (ii) the Administrative Agent has entered
into a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.
    
1.
Remedies.



(a)Upon the occurrence of an Event of Default, the Administrative Agent may
exercise any or all of the following rights and remedies:


(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation,





--------------------------------------------------------------------------------





any law governing the exercise of a bank’s right of setoff or bankers’ lien)
when a debtor is in default under a security agreement;


(iii)give notice of sole control or any other instruction under any Control
Agreement and take any action therein with respect to such Collateral;


(iv)without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and


(v)concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.


(b)The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.


(c)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(d)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.


(e)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been Paid in Full, there remain Swap Agreement Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Agreement Obligations pursuant to
the terms of the Swap Agreement.


(f)Notwithstanding the foregoing, neither the Administrative Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.







--------------------------------------------------------------------------------





(g)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.


5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence of a Default, each Grantor will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at such Grantor’s premises or elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


1.Account Verification. The Administrative Agent may at any time after the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.


2.Authorization for Administrative Agent to Take Certain Action.





--------------------------------------------------------------------------------







(a)    Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) in the case of any Intellectual Property owned
by or licensed to such Grantor, execute, deliver and have recorded any document
that the Administrative Agent may request to evidence, effect, publicize or
record the Administrative Agent’s security interest in such Intellectual
Property and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby, (iii) to endorse and collect any cash proceeds
of the Collateral, (iv) to file a carbon, photographic or other reproduction of
this Security Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (v) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the
Administrative Agent Control over such Pledged Collateral, (vi) to apply the
proceeds of any Collateral received by the Administrative Agent to the Secured
Obligations as provided in Section 7.3, (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens
that are Permitted Encumbrances), (viii) after the occurrence and during the
continuance of an Event of Default, to contact Account Debtors for any reason,
(ix) after the occurrence and during the continuance of an Event of Default, to
demand payment or enforce payment of the Receivables in the name of the
Administrative Agent or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables, (x)
to sign such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (xi) after the occurrence and during the
continuance of an Event of Default, to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xii) after the occurrence and during the continuance of an Event of
Default, to settle, adjust, compromise, extend or renew the Receivables, (xiii)
to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiv) after the occurrence and during the continuance of an Event
of Default, to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor, (xv)
to prepare, file and sign such Grantor’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables,
(xvi) after the occurrence and during the continuance of an Event of Default, to
change the address for delivery of mail addressed to such Grantor to such
address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvii) to do all other acts
and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Administrative Agent on demand for any payment made or
any expense incurred by the Administrative Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.


3.Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION





--------------------------------------------------------------------------------





(INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.


4.Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS




1.Collection of Receivables.


(a) On or before 60 days after the Closing Date, each Grantor shall execute and
deliver to the Administrative Agent Control Agreements for each Deposit Account
(other than Exempt Accounts) maintained by such Grantor into which all cash,
checks or other similar payments relating to or constituting payments made in
respect of Receivables will be deposited (each, a “Collateral Deposit Account”).
All Collateral Deposit Accounts are identified as such on Exhibit B. After the
Closing Date, each Grantor will comply with the terms of Section 7.2.


(b)Each Grantor shall direct all of its Account Debtors to forward payments
directly to Collateral Deposit Accounts subject to Control Agreements. If any
Grantor should refuse or neglect to notify any Account Debtor to forward
payments directly to a Collateral Deposit Account subject to a Control Agreement
after notice from the Administrative Agent, the Administrative Agent shall be
entitled to make such notification directly to such Account Debtor. If
notwithstanding the foregoing instructions, any Grantor receives any proceeds of
any Receivables, such Grantor shall receive such payments as the Administrative
Agent’s trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of Receivables
received by it to a Collateral Deposit Account. At no time shall any Grantor
withdraw any amounts from a Collateral Deposit Account, and all funds deposited
into any Collateral Deposit Account will be swept on a daily basis into a
collection account maintained by such Grantor with the Administrative Agent (the
“Collection Account”). The Administrative Agent shall hold and apply funds
received into the Collection Account as provided by the terms of Section 7.3.


2.Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account or other Deposit Account, each Grantor
shall (a) obtain the Administrative Agent’s consent in writing to the opening of
such Collateral Deposit Account or other Deposit Account, and (b) cause each
bank or financial institution in which it seeks to open a Collateral Deposit
Account or other Deposit Account, to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control of such Collateral Deposit Account or other Deposit Account
(except Exempt Accounts) and provide for a daily sweep into the Collection
Account. The Grantors will ensure that the aggregate amount on deposit in all
Exempt Accounts will not exceed $1,000,000 at any time, and if at any time the
aggregate amount on deposit in all Exempt Accounts exceeds $1,000,000, the
Grantors shall





--------------------------------------------------------------------------------





immediately sweep such excess into the Collection Account. The Grantors and the
Administrative Agent, if mutually agreed upon, may establish lock box service (a
“Lock Box”) and enter into an irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Administrative Agent, and which shall
be accompanied by an acknowledgment by the bank where the Lock Box is located of
the Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to the Collection Account
(each, a “Lock Box Agreement”). In the case of Deposit Accounts or Lock Boxes
maintained with Lenders, the terms of such letter shall be subject to the
provisions of the Credit Agreement regarding setoffs.


3.Application of Proceeds; Deficiency. All amounts deposited in the Collection
Account shall be deemed received by the Administrative Agent in accordance with
Section 2.18 of the Credit Agreement and shall, after having been credited to
the Collection Account, be applied (and allocated) by Administrative Agent in
accordance with Section 2.10(b) of the Credit Agreement; provided that, so long
as no Default has occurred and is continuing and a Cash Dominion Period is not
otherwise in effect, collections which are received into the Collection Account
shall be deposited into the applicable Grantor’s Funding Account rather than
being used to reduce amounts owing under the Credit Agreement. The
Administrative Agent shall require all other cash proceeds of the Collateral or
other assets, which are not required to be applied to the Obligations pursuant
to Section 2.11 of the Credit Agreement, to be deposited in a special
non‑interest bearing cash collateral account with the Administrative Agent and
held there as security for the Secured Obligations. No Grantor shall have any
control whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations have been satisfied, shall
be deposited by the Administrative Agent into such Grantor’s general operating
account with the Administrative Agent. The Grantors shall remain liable, jointly
and severally, for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by Administrative Agent or any other
Secured Party to collect such deficiency. For purposes of Section 2.10(b) of the
Credit Agreement, full cash dominion shall be deemed to be in effect pursuant to
Section 7.3 during any Cash Dominion Period.


ARTICLE VIII
GENERAL PROVISIONS


1.Waivers. Each Grantor hereby waives notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made. To the extent such notice may not be waived
under applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Administrative Agent or any other Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such other
Secured Party as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any other Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.


2.Limitation on Administrative Agent’s and Other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party





--------------------------------------------------------------------------------





shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such other Secured Party, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Administrative Agent (i)
to fail to incur expenses deemed significant by the Administrative Agent to
prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.


3.Compromises and Collection of Collateral. The Grantors and the Administrative
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


4.Secured Party Performance of Debtor Obligations. Without having any obligation
to do so, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.


5.Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 8.7
or in Article VII will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law





--------------------------------------------------------------------------------





in respect of such breaches and therefore agrees, without limiting the right of
the Administrative Agent or the other Secured Parties to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.


6.Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Secured Parties.


7.No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been Paid in Full.


8.Limitation by Law; Severability of Provisions. All rights, remedies and powers
provided in this Security Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.


9.Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


10.Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured





--------------------------------------------------------------------------------





Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, hereunder.


11.Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


12.Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out‑of‑pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.


13.Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.


14.Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or at the discretion of the Administrative
Agent, a back up standby Letter of Credit satisfactory to the Administrative
Agent and the Issuing Bank has been delivered to the Administrative Agent as
required by the Credit Agreement) other than contingent indemnification
obligations as to which no claim has been made and no commitments of the
Administrative Agent or the other Secured Parties which would give rise to any
Secured Obligations are outstanding.


15.Entire Agreement. This Security Agreement embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Administrative Agent relating to the Collateral.


16.CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


17.CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.







--------------------------------------------------------------------------------





18.WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).


19.Indemnity. Each Grantor hereby agrees to indemnify the Administrative Agent
and the other Secured Parties, and their respective successors, assigns, agents
and employees (each such person being called an “Indemnitee”), from and against
any and all liabilities, damages, penalties, suits, fees, costs, and expenses of
any kind and nature (including, without limitation, all expenses of litigation
or preparation therefor whether or not the Administrative Agent or any other
Secured Party is a party thereto) imposed on, incurred by or asserted against
such Indemnitee, in any way relating to or arising out of this Security
Agreement, or the manufacture, purchase, acceptance, rejection, ownership,
delivery, lease, possession, use, operation, condition, sale, return or other
disposition of any Collateral (including, without limitation, latent and other
defects, whether or not discoverable by the Administrative Agent or the other
Secured Parties or any Grantor, and any claim for Patent, Trademark or Copyright
infringement); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, damages, penalties, suits, fees,
costs, and expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.


20.Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.


ARTICLE IX
NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT    


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.
GRANTORS:


VERA BRADLEY DESIGNS, INC.




 
By
/s/ John Enwright
 
Name:
John Enwright
 
Title:
Executive Vice President and Chief Financial Officer





VERA BRADLEY INTERNATIONAL, LLC




 
By
/s/ John Enwright
 
Name:
John Enwright
 
Title:
Executive Vice President and Chief Financial Officer





VERA BRADLEY SALES, LLC




 
By
/s/ John Enwright
 
Name:
John Enwright
 
Title:
Executive Vice President and Chief Financial Officer





VERA BRADLEY, INC.




 
By
/s/ John Enwright
 
Name:
John Enwright
 
Title:
Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 
By
/s/ Stephanie Lis
 
Name:
Stephanie Lis
 
Title:
Authorized Officer



            





